Citation Nr: 1603485	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for a bilateral ankle disability.  

5.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to March 1980, with subsequent periods of active duty for training (ACUDTRA) or inactive duty for training (INACDUTRA) including Army Reserve service from March 1980 to January 1982, Army National Guard service from May 1988 to July 1996, Air National Guard service from July 1996 to March 2005, and Army National Guard service from March 2005 to December 2005.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

These matters were previously remanded by the Board in March 2012 in order to obtain service treatment records from the Veteran's first period of active service, as well as Social Security Administration (SSA) disability records.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  A back disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

2.  A bilateral hip disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

3.  A bilateral knee disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

4.  A bilateral ankle disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

5.  The Veteran was not permanently and totally disabled from a disease or injury incurred or aggravated in line of duty during a period of ACDUTRA or INACDUTRA; therefore, the Veteran's service during the Persian Gulf War cannot be considered qualifying service toward the requisite 90-day threshold during a period of war for purposes of determining eligibility for nonservice-connected pension benefits.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

5.  The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.2, 3.3, 3.6 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's claims in a March 2007 letter sent to the Veteran.  

The Veteran's claim for nonservice-connected pension is denied herein as a matter of law for failure to establish the threshold legal requirement for eligibility, and not due to any factual determination.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  Accordingly, there is no possibility that any additional notice or development would aid the Veteran in substantiating his claim for nonservice-connected pension, and the VA's duties to notify and assist are inapplicable.  38 C.F.R. § 3.159(B)(3)(ii) (2014).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, SSA disability records, and lay statements in support of the Veteran's claim; all such records have been associated with the claims file.  

Notably, following the March 2012 Board remand, the RO obtained service treatment records from the Veteran's initial period of active service from January 1976 to March 1980 and SSA disability records.  Given this development, the Board finds that there has been substantial compliance with the prior remand directives, such that no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

In December 2014, the Veteran was afforded a VA general examination and a VA knee examination.  The VA examiner reviewed the Veteran's claims file, obtained a medical history from the Veteran, and conducted a thorough clinical examination, after which he provided the requested opinions properly supported by an adequate rationale.  Therefore, the December 2014 VA examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

To the extent that the Veteran has not been afforded specific VA examinations regarding his claims of entitlement to service connection for disabilities of the back, bilateral hips, and bilateral ankles, the Board is mindful that VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, the evidence does not show that such disabilities occurred during active service or within one year after service discharge, neither is there an indication that such disabilities or persistent or recurrent symptoms of such may be associated with the Veteran's service or with another service-connected disability.  

The evidence does not show that the Veteran's claimed disabilities first manifested during active service or within one year following service discharge.  Moreover, while lay evidence of record, including the Veteran's own statements, relates the Veteran's claimed disabilities to his active service, the Board finds that such evidence is not probative insofar as it attempts to relate complex musculoskeletal and orthopedic diagnoses to the Veteran's active service.  Additionally, to the extent the lay evidence conflicts with the additional evidence of record, it is afforded less probative value.  As such, specific VA examinations regarding the Veteran's claimed back, bilateral hip, and bilateral ankle disabilities are not necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81-83.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Back, Bilateral Hips, Bilateral Knees, Bilateral Hips

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Active service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

For certain chronic disorders, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that his claimed back, bilateral hip, bilateral knee, and bilateral ankle disabilities all started within his initial period of active service and have continued since that time.  His April 2008 notice of disagreement (NOD) reported that the claimed disabilities were not a one-time event, but resulted from the cumulative effect of years of forced runs and marches.  

Service treatment records from the Veteran's initial period of active service from January 1976 to March 1980 do not document complaints, treatment, or diagnosis of back, bilateral hip, bilateral knee, or bilateral ankle disabilities.  A physical examination at service enlistment in October 1975 documents a normal clinical evaluation of the Veteran's spine, musculoskeletal system, and lower extremities - although he was noted to have pes planus.  Within a contemporaneous report of medical history, the Veteran reported good health and denied any relevant conditions.  A January 1977 service personnel record documents the Veteran's participation on the Fort Hood boxing team.  In November 1977, a periodic examination again documents a normal clinical evaluation, and the Veteran reported good health and denied any related conditions.  Finally, at service discharge in November 1979, the Veteran denied a separation examination.  Later that same month, the Veteran complained of, and was assessed with, left foot pain, but significantly, did not describe any other orthopedic symptoms.  

A review of the additional service treatment records within the claims file reveals the following relevant evidence:  an April 1988 physical examination at the Veteran's enlistment in the Army National Guard documents a normal clinical evaluation.  Within a concurrent report of medical history, the Veteran reported he was in good health, with no reported relevant medical conditions.  In February 1991, during a period of annual training and in the line of duty, the Veteran twisted his left knee and was assessed with a mild sprain to the medial collateral ligament (MCL) of his left knee.  Upon follow up a week later, the Veteran was ambulating well and he was returned to duty.  A May 1992 physical examination documents a normal clinical evaluation.  In a concurrent report of medical history, the Veteran reported he was in good health, with no relevant conditions.  

In May 1993, the Veteran injured his right shin near his right knee, when a rifle butt hit him; however, there was no evidence of fracture or dislocation, and the injury was noted to be a temporary soft tissue injury.  A May 1994 periodic examination documents a normal clinical evaluation; the Veteran reported he was in good health and denied any relevant conditions.  In October 1994, the Veteran injured his right ankle during a skydiving landing, which resulted in a distal fibular shaft fracture.  In October 1995, the Veteran twisted and sprained his right ankle and broke his right great toe, after which he was ordered to stay off his foot for two weeks.  

A March 1996 periodic examination documents a normal clinical evaluation, and the Veteran reported good health, with no relevant conditions aside from his report of a previous broken bone.  The examining physician noted that the Veteran broke his right fibula approximately 18 months previously, but that there were no problems since.  In May 1996, the Veteran complained of right foot pain; however, it was noted that his right ankle had healed nicely, and that his right foot was normal.  

Within a March 2000 pre-deployment health assessment, the Veteran reported he was in excellent health, with no concerns and no referrals indicated.  In February 2001, a physical examination documents a normal clinical evaluation.  Similarly, a September 2002 pre-deployment health assessment, November 2003 post-deployment health assessment, and July 2004 post-deployment health assessment all document the Veteran's reports that he was in very good health, with no concerns or reported conditions and no referrals indicated.  Finally, service treatment records from December 2005 document the Veteran's complaint of severe foot pain with swelling, with a history of foot pain.  A sick slip documents that he had swollen feet after waking up, and he was given a limited duty profile.  Ultimately, the Veteran was determined not to be deployable at that time.  

Post-service medical treatment records from August 2007 document that the Veteran twisted his left knee the previous day.  He reported constant, dull left knee pain, but denied any hip pain.  Upon physical examination, there was no swelling, deformities, or discoloration of the left knee, and his condition was assessed as left knee pain.  Shortly thereafter, the Veteran continued to complain of left knee pain with a noticeable limp.  Upon examination, he displayed pain during range of motion, but there was no swelling, discoloration, or deformity, and he was again assessed with left knee pain.  

Private treatment records from June 2008 document that a physician viewed a picture of the Veteran's left knee from within the past year, and it appeared very inflamed, swollen, and red.  The Veteran reported that this happened from periodically as he was active up on his legs.  The physician also noted the Veteran's report of slow, progressive low back pain with radiation down the legs, and chronic ankle and foot pain with arthritis symptoms.  

A buddy statement from September 2008 reports that the Veteran was always complaining of back, knee, leg, and foot pain.  VA treatment records from that same month document diagnoses including knee arthralgia and chronic low back pain.  

SSA disability records from December 2010 document a diagnosis of knee arthralgia.  VA treatment records from that same month document the Veteran's complaints and assessments of back, knee, and hip pain, which the physician noted could be secondary to degenerative joint disease (DJD).  Upon examination, there was no edema of the extremities; the bilateral knees and hips displayed good range of motion; and there was no noted tenderness of the back.  

SSA disability records from October 2011 document that the Veteran filed for SSA disability benefits due to lower body pain, hips, knees, and ankles, with a disability onset in January 2001.  In November 2011, he reported chronic back, bilateral hip, bilateral knee, and bilateral ankle pain.  He noted an accidental fall the previous week when he missed a step of stairs, but denied any other trauma or fall.  Upon physical examination, there was some grinding of the right knee with pain on flexion; the physician noted this right knee pain could be secondary to arthralgia or arthritis.  In January 2012, the Veteran reported a history of bilateral hip, knee, and ankle pain, and he displayed pain in these areas with limited range of motion and slight swelling of the knees.  Finally, a February 2012 SSA disability determination and transmittal form documents that the Veteran was found to be disabled by SSA as of October 2011 due to a primary diagnosis of posttraumatic stress disorder (PTSD) and a secondary diagnosis of right knee DJD.  

The Veteran was afforded VA general medical and knee examinations in October 2014.  The VA examiner documented the Veteran's diagnoses including polyarthralgia of the ankles, knees, hips, and back, with a date of diagnosis of 2010.  Regarding the knee examination, the Veteran reported that he previously fractured his right fibula during a parachute jump, and that there was some pain, although it had healed and was improving.  The examiner noted that service treatment records documented bilateral pes planus upon enlistment in 1975, a left knee MCL sprain in 1992, a right fibular fracture in 1995, a chip fracture of the right great toe in October 1995, and a right leg lower contusion in 1998.  The examiner stated that the right fibular fracture from sky diving did not appear to be for military duty.  In any event, he stated that all previous injuries appeared to be resolved and the records indicated that the conditions were acute and resolvable in nature.  In sum, he stated there were no objective residuals seen upon examination.  

Significantly, the preponderance of evidence does not weigh in favor of the Veteran's claims of entitlement to service connection.  There is no probative medical evidence which relates current back, bilateral hip, bilateral knee, or bilateral ankle disabilities to the Veteran's active service.  While private medical evidence and SSA records document some related complaints, there is no associated nexus opinion.  The October 2014 VA examiner noted that the Veteran's polyarthralgia of the ankles, knees, hips, and back were diagnosed in 2010; moreover, he noted that the Veteran's previous injuries appeared to be resolved with no objective residuals.  

The Board has also considered the lay evidence of record, including the Veteran's statements that his claimed conditions all started within his initial period of active service and have continued since that time and the September 2008 buddy statement which reported that the Veteran was always complaining of back, knee, leg, and foot pain.  See Layno, 6 Vet. App. at 470.  However, such statements are less probative as to whether complex orthopedic conditions involving the Veteran's back, hips, knees, and ankles are present or related to active service, as they assert a nexus which requires complex medical knowledge.  See Jandreau, 492 F.3d at 1376-77.  Moreover, to the extent that such statements are inconsistent with the evidence of record, they are afforded little probative value when weighed against the additional evidence of record.  Specifically, the Veteran's statements regarding continuous symptoms since his initial period of active service are inconsistent with service treatment records which document normal physical examinations, reports of medical history, and pre-deployment/post-deployment health assessments in April 1988, May 1992, May 1994, March 1996, March 2000, February 2001, September 2002, November 2003, and July 2004.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

In the absence of probative evidence which establishes that current back, bilateral hip, bilateral knee, and bilateral ankle disabilities are etiologically related to the Veteran's active service, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.  Nonservice-Connected Pension

The Veteran also seeks entitlement to nonservice-connected pension benefits.  

VA law authorizes the payment of a nonservice-connected pension benefits to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 (2015), and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23 (2015).  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.3.  

As a threshold requirement for nonservice-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a veteran to be entitled to pension benefits, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11) (West 2014).  These include the "Persian Gulf War," which began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33), 1501(4); 38 C.F.R. § 3.2(i) (2015).  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A § 101(24) (West 2014); 38 C.F.R. § 3.6(a).  

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340 (2015).  

The evidence of record shows that the Veteran at least 90 days of ACDUTRA or INACDUTRA during the Persian Gulf War, including Army National Guard service from May 1988 to July 1996, Air National Guard service from July 1996 to March 2005, and Army National Guard service from March 2005 to December 2005.  Significantly, however, service connection has not been awarded for any disability based on these periods of service; thus, they are not considered a period of active duty service, and the Veteran is not eligible for nonservice-connected pension benefits based on these periods of service.  In other words, there is no evidence that the Veteran became disabled from a disease or injury incurred or aggravated in line of duty during a period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in line of duty during a period of INACDUTRA.  As the Veteran's service during the Persian Gulf War was not active service, it cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).  



ORDER

Service connection for a back disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral ankle disability is denied.  

Entitlement to nonservice-connected pension benefits is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


